Citation Nr: 0940339	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  09 22-782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for residuals of a left inguinal hernia. 

2.  Entitlement to a compensable disability rating for 
residuals of a right index finger dislocation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1992 to December 2000. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in part, continued the noncompensable 
(zero percent) disability rating assigned for service-
connected residuals of a right index finger dislocation, and 
granted service connection for residuals of a left inguinal 
hernia.  A noncompensable disability rating was assigned for 
the Veteran's left inguinal hernia residuals, effective from 
September 6, 2006.  

In September 2009, the Veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical 
evidence of record of recurrence of a left inguinal hernia.

2.  The Veteran's left inguinal hernia scar is painful upon 
examination.

3.  The service-connected residuals of a right index finger 
dislocation are manifested by complaints of pain, tightness, 
and sensitivity to cold weather. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for left inguinal hernia residuals (other than a scar) have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2008).

2.  The criteria for a separate 10 percent initial rating for 
a scar, residual of a left inguinal hernia, have been met.  
38 C.F.R. §§ 4.25, 4.118, Diagnostic Code 7804 (2008).

3.  The criteria for a compensable disability rating for 
service-connected residuals of a right index finger 
dislocation have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Code 5225, 5229 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a compensable initial 
disability rating for residuals of a left inguinal hernia, 
and entitlement to an increased rating for residuals of a 
dislocated right index finger.  In the interest of clarity, 
the Board will first discuss certain preliminary matters.  
The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

With respect to the Veteran's index finger claim, the Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated December 14, 2006, including a request for evidence 
that the service-connected condition has gotten worse.  With 
respect to his inguinal hernia claim, as the October 2007 
rating decision granted the Veteran's claim of entitlement to 
service connection, such claim is now substantiated.  His 
filing of a notice of disagreement as to the initial rating 
assigned in that determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  See 38 
C.F.R. § 3.159(b)(3) (effective May 30, 2008).  Rather, the 
Veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for rating the service-
connected residuals of a left inguinal hernia, and included a 
description of the rating formulas for all possible schedular 
ratings under applicable diagnostic codes.  The Veteran was 
thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation that the RO 
assigned.  Therefore, the Board finds that the Veteran has 
been informed of what was necessary to achieve a higher 
initial rating for the service-connected disability at issue. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The December 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice consistent with the 
Dingess decision in the above-referenced December 2006 letter 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the December 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In addition, the Court has held that an increased 
compensation claim "is a new and separate claim for which 
section 5103(a) preadjudicatory notice is required."  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 42 (2008), vacated 
on other grounds sub. nom. Vazquez-Flores v. Shineski, No. 
2008-7150 (Fed. Cir. Sept. 4, 2009).  The Court has held that 
a notice letter must inform the Veteran (1) that, to 
substantiate a claim, the Veteran must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity and the effect that worsening has on the 
claimant's employment; (2) if the veteran is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment 
(such as a specific measurement or test result), the notice 
letter must provide at least general notice of that 
requirement; (3) that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment; and (4) of examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Recently, in reviewing the Court's Vazquez-Flores decision, 
the Federal Circuit found that such notice need not be 
"veteran specific," nor need it inform the claimant of 
alternative diagnostic codes that might be applicable to his 
or her claim or that he or she should submit evidence showing 
that the disability had an impact on his or her "daily 
life." Vazquez-Flores, No.2008-7150, slip op. at 19 
(Fed.Cir. Sept. 4, 2009).

The Veteran was provided with notice that complied with 
Court's decision in Vazquez-Flores v. Peake in a letter from 
the RO dated March 30, 2009.  The Board recognizes that this 
letter was mailed to the Veteran after adjudication of the 
claim by the RO.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  However, the Veteran's claim was readjudicated in 
the June 2009 statement of the case (SOC) and he was provided 
with an opportunity to respond, specifically during the 
September 2009 hearing, wherein the Veteran testified as to 
the impact his service-connected disabilities have had on his 
employment.  See the September 2009 hearing transcript, pages 
6, 14-16.  Furthermore, the Veteran had actual knowledge of 
the applicable ratings criteria.  See a November 2007 letter.   
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez-Flores, 37, 48, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records and provided him with VA 
examinations.  
 
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with multiple VA examinations in 
October 2007.  The reports of these examinations reflect that 
the examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate 
physical examinations and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The examiner provided clinical findings pertinent to 
the rating criteria applicable for consideration in 
evaluating the disabilities at issue.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran and his 
representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim. He 
exercised the option of a personal hearing and was afforded 
one in September 2009 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an initial compensable disability rating 
for residuals of a left inguinal hernia. 

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2008).

Assignment of diagnostic code

The Veteran's service-connected left inguinal hernia is 
currently rated noncompensably disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7338 [hernia, inguinal].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The Veteran's service-connected left inguinal hernia is rated 
under Diagnostic Code 7338, which deals specifically with 
inguinal hernias.  The Veteran has not suggested that another 
diagnostic code be used or would otherwise be more 
appropriate.  The Board therefore concludes that Diagnostic 
Code 7338 is the most appropriate in rating the Veteran's 
service-connected left inguinal hernia.

Specific rating criteria

Under Diagnostic Code 7338, a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion, or where it is not operated, 
but remediable. A 10 percent rating is warranted where a 
postoperative inguinal hernia is recurrent, readily reducible 
and well supported by truss or belt. A 30 percent evaluation 
is warranted for a small hernia which is postoperative and 
recurrent or unoperated irremediable, and not well supported 
by a truss, or not readily reducible. A 60 percent evaluation 
is warranted for a large, postoperative, recurrent hernia 
that is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable. 

In every instance where the schedule does not provide a zero 
percent (noncompensable) evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2008).  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); Fanning v. Brown, 4 Vet. App. 225 
(1993).



Analysis

Schedular rating

To warrant a 10 percent disability rating under Diagnostic 
Code 7338, the evidence must show a postoperative hernia that 
is postoperative, recurrent, readily reducible and well 
supported by truss or belt.  In this case the evidence does 
not indicate that the Veteran's inguinal hernia is recurrent.  
In fact, the Veteran specifically denied the recurrence of 
his left inguinal hernia during the September 2009 hearing.  
The Board also observes that there are no medical treatment 
records or hospitalization reports describing a recurrence of 
the Veteran's left inguinal hernia.

The Veteran has testified that he has been prescribed a truss 
or a belt by D.C., M.D., to support the left side of his 
abdominal area.  See the September 2009 hearing transcript, 
page 6.  The Veteran has not authorized VA to obtain medical 
treatment records from Dr. D.C. and the only evidence of 
record from this health care provider consists of comments 
made on a VA Form 21-4142.  These remarks indicate that the 
Veteran has a scar on his left groin and is tender to 
palpation.  Dr. D.C. did not indicate that the Veteran 
requires a belt or a truss.

While the Veteran is certainly competent to testify to having 
been prescribed a supportive belt, such treatment does not 
necessitate a higher disability rating.  As noted in the law 
and regulation section above, in order to warrant a higher 
disability rating the evidence must show a postoperative 
inguinal hernia that is recurrent, readily reducible and well 
supported by a truss or belt.  See Melson v. Derwinski, 
1 Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met]; see also Tatum v. Shinseki, 
No. 07-2728 (Vet. App. Sept. 28, 2009) (holding that 
38 C.F.R. § 4.7 is not applicable when the ratings criteria 
are successive and not variable).   In this case, the 
evidence does not indicate that the Veteran's hernia is 
recurrent and readily reducible and the Veteran has not 
indicated otherwise.  

Accordingly, based on the lack of any evidence of recurrence 
of the Veteran's left inguinal hernia that is readily 
reducible, a noncompensable initial disability rating is 
warranted under Diagnostic Code 7338.  See 38 C.F.R. § 4.31.

Esteban considerations

The medical evidence of record indicates that the Veteran has 
a 5 x 0.2 cm scar in the left inguinal area.  While there is 
no evidence of adherence of the scar to the underlying 
tissue, frequent loss of covering of skin over the scar, or 
loss of function or limitation of motion, the Veteran has 
testified that his inguinal hernia scar will cause him pain 
on palpation.  See the September 2009 hearing transcript, 
page 10. 

While the Board observes that the October 2007 VA examiner 
stated that the Veteran's inguinal hernia scar was not 
painful, the Veteran has repeatedly stated that this 
observation was incorrect.  See the October 2007 notice of 
disagreement; see also the hearing transcript, page 10.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 a 10 percent 
initial disability rating is warranted for a scar that is 
painful on examination.  The Veteran is competent to testify 
as to the existence of a painful scar.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the 
Board concludes that a separate 10 percent disability rating 
is warranted for the left inguinal hernia scar that is 
painful on examination. 

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
symptomatology warranting a higher disability rating.  The 
October 2007 VA examination along with the Veteran's 
statements and September 2009 testimony indicate that the 
disability has remained relatively stable throughout the 
period. There have been no medical findings and no other 
evidence which would allow for the assignment of an increased 
disability rating at any time during the period of time here 
under consideration.

Extraschedular consideration

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

Conclusions

In summary, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to a compensable 
disability rating for his service-connected left inguinal 
hernia residuals under Diagnostic Code 7338, and that the 
evidence supports a separate 10 percent initial rating for a 
left inguinal hernia scar.  

2.  Entitlement to a compensable disability rating for 
residuals of a right index finger dislocation.

Pertinent law and regulations

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2008).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing. 38 C.F.R. § 4.45 (2008).

Specific rating criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5225 [index finger 
ankylosis], favorable or unfavorable ankylosis of the index 
finger, of either the major or the minor hand, warrants a 10 
percent disability rating.  Use of this diagnostic standard 
also requires consideration as to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.

Under Diagnostic Code 5229 [limitation of motion of the index 
or long finger], a 10 percent disability rating is warranted 
for limitation of the middle finger with a gap of one inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2008).

In every instance where the schedule does not provide a zero 
(noncompensable) percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  



Analysis 

Assignment of diagnostic code

The Veteran's right index finger dislocation residuals are 
currently assigned a noncompensable disability rating under 
Diagnostic Code 5225 [ankylosis of the index finger].  
Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987).  

The evidence of record indicates that the Veteran has 
complained of stiffness and a decreased range of motion in 
his right index finger.  Accordingly, the Board will also 
consider the Veteran's right index finger disability under 
diagnostic code 5229.

In November 2007 the Veteran stated that he was diagnosed 
with arthritis in his right index finger by L.G.L, D.O.  
Notwithstanding the Veteran's statements, the medical 
evidence of record does not indicate that the Veteran does 
not have arthritis.  Specifically, Dr. L.G.L.'s January 2007 
report indicates that x-rays of the Veteran's "right index 
finger show[] no osseous abnormalities."  Similarly, x-ray 
findings from the Veteran's October 2007 VA examination 
revealed no bony or joint abnormalities, no evidence of 
osteoarthritis, and preserved joint spaces.  

To the extent that the Veteran himself believes that he has 
arthritis, it is now well established that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. The statements offered 
by the Veteran are not competent medical evidence and do not 
serve to establish the existence of arthritis.  Accordingly, 
Diagnostic Code 5003 is not for application. 



Schedular rating

The Veteran has complained of pain, aches, tenderness in the 
right index finger.  He has indicated that cold weather 
causes an increase in pain and swelling.  The October 2007 VA 
examiner stated that diagnostic testing of the right hand was 
normal and that the Veteran had "good grip strength and good 
dexterity."  It was further noted that "as a unit, the hand 
is functional."

Clinical range of motion findings from the October 2007 VA 
examination indicate that the Veteran was able to flex his 
finger from zero - 100 degrees, with pain reported from 90 - 
100 degrees.  This is consistent with Dr. L.G.L.'s January 
2007 findings of a zero-90 degree range of motion in the 
right index finger.  The Board observes that normal flexion 
of the metacarpophalangeal joint is 0-90 degrees.  See The 
Merck Manual of Diagnosis and Therapy, Section 22, Chapter 
336, Table 336-1 (18th Ed. 2006).  The evidence of record 
does not indicate that the Veteran's right index finger has 
an impact on the range of motion of other digits. 

Because the Veteran is able to move his right index finger, 
by definition, it is not immobile.  Ankylosis has therefore 
not been demonstrated.  Furthermore, as noted immediately 
above, clinical range of motion findings for his right index 
finger are normal.  Accordingly, evaluation as amputation is 
not warranted, nor is an additional evaluation warranted for 
limitation of motion of other digits or interference with the 
overall function of the hand. 

Under 38 C.F.R. § 4.31 (2008), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. Such is the case here; the Veteran's complaints of 
tightness, pain and swelling are the sole residuals of the 
service-connected injury.  The October 2007 VA examiner 
stated that there was normal function of the flexor/extensor 
tendons, and that the right hand was functional.  
Significantly, there is no loss of function in the index 
finger.  See 38 C.F.R. § 4.10 (2008).  Therefore, a 
noncompensable disability rating is warranted under 
Diagnostic Code 5225 and 38 C.F.R. § 4.31.  

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

As discussed in greater detail above, the medical evidence of 
record has found no functional loss due to the Veteran's 
index finger dislocation.  While repetitive finger movements 
will cause an increase in pain, there is no indication that 
such repetitive motion will reduce the Veteran's range of 
motion.  During the October 2007 VA examination, the Veteran 
reported pain during flare-ups with no additional functional 
limitation of motion or functional impairment.  Grip strength 
was assessed as normal.

Accordingly, there is no basis for the assignment of 
additional disability due to functional loss under 38 C.F.R. 
§§ 4.40 and 4.45 .

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002); see also 
38 C.F.R. § 3.400 (2008).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

In this case the Veteran filed his increased rating claim on 
September 6, 2006.  Therefore, the relevant time period under 
consideration is from September 6, 2005 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from 
September 2005 to the present. 

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's right index 
finger dislocation residuals were more or less severe during 
the appeal period.  The Veteran has pointed to none.  Staged 
ratings are therefore not for application in this case. 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
Veteran's claim of entitlement to a compensable rating for 
his service-connected residuals of a right index finger 
dislocation. 

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the June 2009 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected inguinal hernia residuals or index finger 
dislocation residuals. The medical evidence fails to 
demonstrate symptomatology of such an extent that application 
of the ratings schedule would not be appropriate.  In fact, 
as discussed in detail above, the symptomatology of the 
Veteran's disabilities are specifically contemplated under 
the appropriate ratings criteria.  Accordingly, the Board 
finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his hernia residuals or index finger 
residuals residuals; in fact, it does not appear that the 
Veteran has been hospitalized at all for these disabilities. 

With respect to employment, the evidence of record indicates 
that the Veteran works as an aviation security specialist.  
During the September 2009 hearing, the Veteran testified that 
his index finger residuals and inguinal hernia residuals will 
cause him pain while working and difficulty during his 
physical fitness examinations.  While there is no indication 
that these service-connected disabilities have caused him to 
miss work, the Veteran has stated that he once failed his 
weapon qualification test due to his right index finger 
dislocation residuals.  While the Board has no reason to 
doubt the Veteran's statements, his complaints do not 
indicate that an unusual employment impairment or marked 
interference with employment exists.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable initial disability rating for 
residuals of a left inguinal hernia (other than a scar) is 
denied. 

Entitlement to a separate 10 percent initial disability 
rating for a left inguinal hernia scar is granted, subject to 
the applicable law governing the award of monetary benefits.

Entitlement to a compensable disability rating for residuals 
of a right index finger dislocation is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


